JS-CAND 44 (Rev. 10/2020)

L. (a) PLAINTIFFS

Case 3:21-cv-00083-8IK , Hoque nh by ky Fqe pe 0s/21 Page 1 of 2

The JS-CAND 44 civil cover shect and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law,
except as provided by local rules of court. This form, approved in its original form by the Judicial Conference of the United States in September 1974, is required for the Clerk of
Court to initiate the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

AGUSTIN MERODIO

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorncys (Firm Name, Address, and Telephone Number)

Law Offices of Patricia A. Savage, Patricia A. Savage SBN 236235
1550 Humboldt Road, Suite 4, Chico, CA 95928 (530) 809-1851

 

DEFENDANTS

BECKSTOFFER VINEYARDS

Count

of Residence of First Listed Defendant

(IN U.S. PLAINTIFF CASES ONLY)

NOTE:

THE TRACT OF LAND INVOLVED.

Attorneys (/f Known)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF

 

 

 

 

 

Il. BASIS OF JURISDICTION (Place an “Xx” in One Box Only) I. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
; - ; PTF = DEF PTF DEF
1 U.S. Government Plaintiff 9¢ 3 ypora, Question + Not a Pany) Citizen of This State 1 1 Incorporated or Principal Place 4 4
of Business In This State
2 Uae ereeuden: 4 p ” Citizen of Another State 2 2 Incorporated and Principal Place 5 5
oe MOVELITENL 2608 dan WWETSUY a of Business In Another State
Indicate Citizensh Parties in ltem Hl,
iPr Cites Yeast ee Citizen or Subject of a 3 3 Forcign Nation 6 6
Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)
CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
110 Insurance PERSONAL INJURY PERSONAL INJURY 625 Drug Related Seizure of 422 Appeal 28 USC § 158 375 False Claims Act
120 Marine 310 Airplane 466 Personal Injury — Product Property 21 USC § 881 423 Withdrawal 28 USC 376 Qui Tam (31 USC

130 Miller Act

140 Negotiable Instrument

150 Recovery of
Overpayment Of
Veteran's Benefits

151 Medicare Act

152 Recovery of Defaulted
Student Loans (Excludes
Veterans)

153 Recovery of

315 Airplane Product Liability

320 Assault, Libel & Slander

330 Federal Employers’
Liability

340 Marine

345 Marine Product Liability

350 Motor Vehicle

355 Motor Vehicle Product
Liability

360 Other Personal Injury

Liability
367 Health Care/
Pharmaccutical Personal
Injury Product Liability
368 Asbestos Personal Injury
Product Liability
PERSONAL PROPERTY
370 Other Fraud
371 Truth in Lending
380 Other Personal Property

690 Other

§ 157

 

 

 

Relations
740 Railway Labor Act
751 Family and Medical
Leave Act
790 Other Labor Litigation
791 Employee Retirement

 

 

 

 

 

LABOR PROPERTY RIGHTS '
%*710 Fair Labor Standards Act _ 820 Copyrights
720 Labor/Management 830 Patent '

835 Patent—Abbreviated New +
Drug Application

840 Trademark

880 Defend Trade Secrets |
Act of 2016

SOCIAL SECURITY

§ 3729(a))
400 State Reapportionment
410 Antitrust
430 Banks and Banking
450 Commeree
460 Deportation
470 Racketeer Influenced &
Corrupt Organizations
480 Consumer Credit
485 Telephone Consumer

 

 

 

 

 

 

Overpayment Damaue .
. . . ; amage Inc Security Act Protection Act
Joreranie y 362 Personal Injury -Medical HEOME SCEUMS
of Veteran’s Benefits talstadtioe Be NSN 385 Property Damage Product MIGRATION 861 HIA (1395ff) 490 Cable/Sat TV
160 Stockholders? Suits Liability — 862 Black Lung (923) 850 Securities/Commodities/
Ios oe ee sabi CIVIL RIGHTS PRISONER PETITIONS 462 aiGa. 863 DIWC/DIWW (405(x)) | Exchange
195 Contract Product Liability _. 864 SSID Title XVI 890 Other Statutory Actions
1 $ F Bcf \ é ry
196 Franchise ‘40 Other Civil Rights HSE Seine YS 405 Other Immigration 865 RSI (405(g)) 891 Agricultural Acts
441 Voting 463 Alien Detainee Actions - ee .
REAL PROPERTY 442 Employment St ifodiome iv Vaeuke FEDERAL TAX SUITS 893 Environmental Matters
210 Land Condemnation 443 Housing/ Sentence 870 Taxes (U.S. Plaintiff or 895 Freedom of Information
220 Foreclosure Accommodations 530 General | Defendant) | ACE :
230 Rent Lease & Ejectment | 445 Amer. w/Disabilities— 535 Death Penalty 871 IRS-Third Party 26 USC . 896 Acbittation
240 Torts to Land Employment OTHER § 7609 899 ainistrative Procedure :
vas Reabiitine 8: ct/Review or Appeal o
245 Tort Product Liability las ae wiDisebilities Other 540 Mandamus & Other | Agency Decision
290 All Other Real Property education 550 Civil Rights 950 Constitutionality of State
555 Prison Condition Statutes
560 Civil Detainee—
Conditions of
Confinement
V. ORIGIN (Place an “X” in One Box Only)
x1 Original Removed from 3 Remanded from 4 Reinstated or 5 Transferred from 6 Multidistrict 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District (specify) Litigation—Transfer Litigation—Direct File
VI. CAUSE OF Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
acTiON BUCH”
Brief descrintion of cause:
retaliation
VII. REQUESTEDIN — CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, Fed. R. Civ. P. JURY DEMAND: X Yes No
} r
VILL. RELATED CASE(S), JUDGE DOCKET NUMBER
IF ANY (See instructions):
IX. DIVISIONAL ASSIGNMENT (Civil Local Rule 3-2)
(Place an “X” in One Box Only) * SAN FRANCISCO/OAKLAND SAN JOSE EUREKA-MCKINLEY VILLE

 

DATE. 01/06/2021

SIGNATURE OF ATTORNEY OF RECORD
JS-CAND 44 (rev. 10/2020) Case 3:21-cv-00083-SK Document 1-1 Filed 01/06/21 Page 2 of 2

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS-CAND 44

Authority For Civil Cover Sheet. The JS-CAND 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and
service of pleading or other papers as required by law, except as provided by local rules of court. This form, approved in its original form by the Judicial
Conference of the United States in September 1974, is required for the Clerk of Court to initiate the civil docket sheet. Consequently, a civil cover sheet is
submitted to the Clerk of Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

La)

b)

c)

ll.

In.

IV.

Vv.

VI.

VIL.

Date

Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
then the official, giving both name and title.

County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the

time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides af the time of filing. (NOTE: In land
condemnation cases, the county of residence of the “defendant” is the location of the tract of land involved.)

Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section “(see attachment).”

Jurisdiction. The basis of jurisdiction is set forth under Federal Rule of Civil Procedure 8(a), which requires that jurisdictions be shown in
pleadings. Place an “X” in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.

(1) United States plaintiff. Jurisdiction based on 28 USC §§ 1345 and 1348. Suits by agencies and officers of the United States are included here.

(2) United States defendant. When the plaintiff is suing the United States, tts officers or agencies, place an “X” in this box.

(3) Federal question. This refers to suits under 28 USC § 1331, where jurisdiction arises under the Constitution of the United States, an amendment
to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code
takes precedence, and box | or 2 should be marked.

(4) Diversity of citizenship. This refers to suits under 28 USC § 1332, where parties are citizens of different states. When Box 4 is checked, the
citizenship of the different parties must be checked. (See Section NI below; NOTE: federal question actions take precedence over diversity
cases.)

Residence (citizenship) of Principal Parties. This section of the JS-CAND 44 is to be completed if diversity of citizenship was indicated above.

Mark this section for each principal party.

Nature of Suil. Place an “X” in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is

sufficient to enable the deputy clerk or the statistical clerk(s) in the Administrative Office 10 determine the nature of suit. Ifthe cause fits more than

one nature of suit, select the most definitive.
Origin. Place an “X” in one of the six boxes.

(1) Original Proceedings. Cases originating in the United States district courts.

(2) Removed from State Court. Proceedings initiated in state courts may be removed to the district courts under Title 28 USC § 1441. When the
petition for removal is granted, check this box.

(3) Remanded from Appellate Court. Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
date.

(4) Reinstated or Reopened. Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.

(5) Transferred from Another District. For cases transferred under Title 28 USC § 1404(a). Do not use this for within district transfers or
multidistrict litigation transfers.

 

(6) Multidistrict Litigation Transfer. Check this box when a multidistrict case is transferred into the district under authority of Title 28 USC
§ 1407. When this box is checked, do not check (5) above.

(8) Multidistrict Litigation Direct File. Check this box when a multidistrict litigation case is filed in the same district as the Master MDL docket.
Please note that there is no Origin Code 7. Origin Code 7 was used for historical records and is no longer relevant due to changes in statute.

Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity. Example: US. Civil Statute: 47 USC § 553. Brief Description: Unauthorized reception of cable service.

Requested in Complaint. Class Action. Place an “X” in this box if you are filing a class action under Federal Rule of Civil Procedure 23.
Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded,

Related Cases. This section of the JS-CAND 44 is used to identify related pending cases, if any. If there are related pending cases, insert the docket
numbers and the corresponding judge names for such cases.

Divisional Assignment. If the Nature of Suit is under Property Rights or Prisoner Petitions or the matter is a Securities Class Action, leave this
section blank. For all other cases, identify the divisional venue according to Civil Local Rule 3-2: “the county in which a substantial part of the
events or omissions which give rise to the claim occurred or in which a substantial part of the property that is the subject of the action is situated.”

and Attorney Signature. Date and sign the civil cover sheet.
